DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 6, the prior art fails to teach in combination with the rest of the limitations of the claim: “S1/ Acquiring in real-time an AC voltage signal from the electric line, 
S2/ Defining the injection time (Il) based on a sign change time (IO), 
S3/ Setting a clock timed at a third frequency (f3), 
S4/ Generating reflectometry signals at the third frequency (f3),
S5/ Injecting the reflectometry signals shifted at the injection time (I1).”

With respect to claim 8, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a timing clock connected to the setting element and configured to define the beginnings of injection steps during the execution of the method of claim 1; A reflectometry signal generation unit connected on the one hand to the timing clock and on the other hand to the conversion element, the generation unit being configured to generate the reflectometry signals based on the parameters defined by the timing clock and the setting element.”

Claim 7 is objected to due to its dependency on claim 6; claim 9 is objected to due to its dependency on claim 8.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins et al. (U.S. Patent No. 9,588,169 B1).

With respect to claim 1, Watkins et al. discloses a method for detecting an electric arc in an electric line of an avionics system (operation of the live circuit tester 100 in Fig. 1; col. 1, lines 32-42), said electric line being supplied by an AC voltage at a first frequency (f1) (AC power source; first frequency value f1; col. 2, lines 25-27), said AC voltage being composed of a succession of alternate half—periods (AC voltage; zero crossings considered the half-periods), said method includes a step of injecting a diagnosis signal into the line (col. 2, lines 43-51), the diagnosis signal being a MultiCarrier Time Domain Reflectometry, MCTDR signal (col. 2, lines 46-51); wherein the step of injecting comprises injecting the MCTDR signal into the electric line during an injection time window (ti) (col. 4, line 30, correlation time window) which is included in a half—period (tl) of the AC voltage and which is synchronized on the one hand to include a time (col. 4, lines 40-52) of the said half—period at which an arc current is statistically potentially maximum and on the other hand to exclude part of the half—period at which the arc current is statistically less significant (col. 4, lines 31-37; zero crossings are considered the half-periods).

With respect to claim 2, Watkins et al. discloses the method of claim 1, wherein the step of injecting starts at an injection time (I1) after the beginning of a half— period (col. 4, lines 31-37 and 40-52; zero crossings are considered the half periods), the injection time and the beginning of the half—period being separated in time (col. 2, lines 43-55).

With respect to claim 3, Watkins et al. discloses the method of claim 2, wherein the injection time is after a half—period portion (X%), the half—period portion (col. 4, lines 31-37 and 40-52; zero crossings are considered the half periods) being a duration from the beginning of the half—period which represents between 5% and 95% of a duration of the half—period (see Fig. 2 showing the timing diagram).

With respect to claim 4, Watkins et al. discloses the method of claim 2, wherein the step of injecting stops at a stop time (I2) after the injection time (I1) and before the end of the half—period (col. 4, lines 31-37 and 40-52; zero crossings are considered the half periods). 

With respect to claim 5, Watkins et al. discloses the method of claim 4, wherein the stop time (12) is at the end of a transmission stop portion (Y%) (col. 4, lines 31-37 and 40-52; zero crossings are considered the half periods), the transmission stop portion being between the half—period portion (x%) and 100% (see Fig. 2 showing the timing diagram).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/               Primary Examiner, Art Unit 2858